 
 

--------------------------------------------------------------------------------




 



 
LICENSE AGREEMENT
(this “Agreement”) made as of May 21, 2009,
 
 
 
BETWEEN:
Ableauctions.com Inc., of 1963 Lougheed Highway, Coquitlam, British Columbia,
Canada, V3K 3T8

 
 
(Hereinafter called the “Company”);
 
 
 
AND
iCollector Technologies Ltd., of 1963 Lougheed Highway, Coquitlam, British
Columbia, Canada, V3K 3T8

 
 
(Hereinafter called “iCollector”);
 
 
 
AND
ABC Live Auction World Ltd., of 1963 Lougheed Highway, Coquitlam, British
Columbia, Canada, V3K 3T8

 
 
(Hereinafter called “ABC”);
 
 
(Hereinafter collectively called the “Parties” and individually, a “Party”)
 
 
WHEREAS:
 
 
 
A.  The Company’s subsidiary iCollector carries on a business (the “iCollector
Business”) consisting of:

 
 
 
(i)
Broadcasting business and industrial auctions over the Internet for auctioneers
and members of the National Auctioneers Association (“NAA”), using the Company’s
licensed proprietary technology (www.ableauctions.com/technology) through the
website www.naalive.com and www.naaonlinesolutions.com.

 
 
 
(ii)
Broadcasting antique and collectible auctions over the Internet for numerous
galleries and auction houses throughout the world.  Prior to December 31, 2008,
these auctions were facilitated using eBay’s live auction
technology.  Commencing January 1, 2009, these auctions are facilitated using
the Company’s proprietary technology (www.ableauctions.com/technology) through
the Company’s website, www.iCollector.com.

 
 
 
(iii)
Providing auction-related products and services for a fee
(www.icollectorlive.com/services.aspx).

 
 
AND WHEREAS  ABC wishes to contract with iCollector to perform the iCollector
Business operations, and to sublicense from iCollector certain tangible and
intangible assets iCollector licenses from the Company for use in the iCollector
Business (collectively, the “Licensed Assets”), and iCollector and the Company
have agreed to that contracting and sublicensing on the terms and conditions of
this Agreement.
 
 
NOW THEREFORE in consideration of the premises and the covenants herein
contained, and other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged by each of the Parties, the Parties hereby agree
as follows:
 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-1-

--------------------------------------------------------------------------------

 

 
1.           DEFINITIONS
 
 
In this Agreement, the following expressions shall have the following meaning,
unless there is something in the context inconsistent therewith:
 
 
1.1
“ABC’s Products & Services” means any and all products and services sold,
licensed, rented, offered or performed by ABC in the course of its business.

 
 
1.2
“Agreement” means this Agreement, all schedules attached hereto and any
agreement or  schedule supplementing or amending this Agreement; the words
“hereto”, “herein”, “hereof”, “hereby” and “hereunder” and similar expressions
refer to this  Agreement and not to any particular section or portion of it.

 
 
1.3
“Business Day” means any day, other than a Saturday, Sunday, statutory or civic
holiday in the city of Vancouver, British Columbia.

 
 
1.4
“Confidential Information” means all information, regardless of its form or
medium and whether or not it is identified as confidential by the Discloser that
(I) relates to a Party’s past, present or future research, development,
intellectual property, business activities, personnel, finances, non-public
product pricing, products, services or technical knowledge, (II) relates to this
Agreement or the terms and conditions thereof, or (III) has been marked as
confidential or if delivered orally, confirmed to be confidential in a written
notice sent within five (5) days of such oral disclosure and, in any Case,
disclosed by or on behalf of either Party (the “Discloser”) to the other (the
“Recipient”). Confidential Information does not include any of the following
items (I) information which at the time of its disclosure is publicly available
otherwise than as a result of disclosure in breach of a duty or obligation in
favor of the Discloser and through no fault of the Recipient, (II) information
which, after disclosure hereunder, is released to the public by the Discloser
without restriction or otherwise properly becomes part of the public domain
through no fault of the Recipient, (III) information which the Recipient can
demonstrate was in its possession at the time of disclosure, (IV) is received in
good faith by Recipient from a third party, is not subject to an obligation of
confidentiality owed to the third party and provided that the information was
not obtained by the third party from Discloser, or (V) is independently
developed by Recipient without any use of, or reference to, the Confidential
Information of the Discloser.

 
 
1.5
“Effective Date” means May 15, 2009.

 
 
1.6
“Enhancements” means any improvements, changes, modifications, derivatives from
or variations or additions to any of the Licensed Assets.

 
 
1.7
“Intellectual Property” means all intellectual and industrial property rights
including rights in and to copyrights, trade-marks, patents, inventions,
discoveries, industrial designs, trade secrets, know-how and information of a
confidential nature, registered or not, including any application for the
protection of the foregoing.

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-2-

--------------------------------------------------------------------------------

 

1.8           “Licensed Assets” means all tangible and intangible property of
the Company used as of the Effective Date by iCollector in the operation of
iCollector’s Business and includes, but is not limited to, the Company’s
Internet live auctions bidding technology and its source code and variants; the
iCollector.com website and related software, data and plugins; software, data
and plugins owned by the Company and relating to the NAALive.com website; all
the tools, processes and methodology of processing and conducting Internet live
and silent auctions online and all domain names, technology and Intellectual
Property related to broadcasting Internet live and silent auctions online; all
computers and servers used in those operations; all the graphics, photographs,
marketing materials, tradeshow booth materials, sales processes, client lists
and agreements relating to the , as well as all the software licenses,
intellectual property and business processes associated with conducting the
day-to-day operations of iCollector and NAALive, not including the NAALive.com
domain itself.
 
1.9
“NAA Agreement” means, collectively, the agreement between NAA and iCollector
dated March 18, 2004 and the Online Auction Agreement Addendum entered into on
June 1, 2005.

 
 
1.10
“Net Profit” means the revenue received from the operations of ABC after
deducting expenses, as determined in accordance with Canadian generally accepted
accounting principles (“GAAP”).  The term “expenses” means all monies reasonably
spent on operations, marketing and wages, and other reasonable expenses
associated with operating and enhancing the iCollector Business.

 
 
1.11
“Net Auction Revenue” means the revenue realized by ABC from broadcasting
auctions using any iCollector.com technology or NAAlive.com technology.  Net
Auction Revenue does NOT include payments received for reimbursement of Travel
Expenses that are paid directly by customer further described below, nor does it
include NAA fees of currently 20% on all NAA members not part of the exemption
list under the NAA Agreement.

 
 
1.12
“Quarter” means a period of three (3) months of a calendar year. For the
purposes of this Agreement, the calendar year is divided in the following
quarters:

 
 
 
(a)
Quarter 1: January 1st to March 31st inclusively,

 
 
 
(b)
Quarter 2: April 1st to June 30th inclusively;

 
 
 
(c)
Quarter 3: July 1st to September 30th inclusively;

 
 
 
(d)
Quarter 4: October 1st to December 31st inclusively;

 
 
1.13
“Revenue” means all revenue received by ABC from any source whatsoever including
but not limited to revenue from running and facilitating auctions on the
platform of icollector.com or naalive.com, excluding only any amounts reimbursed
or paid in advance for direct Travel Expenses.

 
 
1.14
“Term” has the meaning given in section 8.1 of this Agreement.

 
 
1.15
“Travel Expenses” means actual out-of-pocket amounts expended and reimbursed, or
reasonable allowances paid, to ABC by clients of ABC operating at arm’s length
from ABC, for travel-related expenses incurred by ABC in the delivery of ABC
Products and Services

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-3-

--------------------------------------------------------------------------------

 

2.           GRANT OF SUBLICENSE
 
2.1
Grant of sublicense. Subject to the terms and conditions hereof, iCollector
hereby grants to ABC, and the Company hereby consents to, a non-exclusive
sublicense (the “Sublicense”) for the term hereinafter provided (the “Term”),
only to:

 
 
 
(a)
use and make Enhancements to the Licensed Assets, and implement and utilize
Licensed Assets and Enhancements directly in the production and supply of ABC
Products and Services; and

 
 
 
(b)
utilize the Licensed Assets to operate the iCollector Business.

 
 
2.2
Restrictions.  Except as expressly provided in this Agreement, ABC shall not
itself or permit any other person to use, transfer, encumber, license,
sublicense or otherwise dispose of, or offer or attempt to, use, transfer,
encumber, license, sublicense or otherwise dispose of, any of the Licensed
Assets or the Sublicense in whole or in part.

 
 
2.3
Technical Documentation.  iCollector shall promptly provide ABC with all
relevant technical documentation regarding the Licensed Assets.

 
 
2.4
Marketing Documentation.  iCollector hereby sublicenses to ABC for the Term,
subject always to ABC acknowledging the Company’s ownership thereof and
complying with the Company’s standards and policies, any and all marketing
documents, sales documents, technical documents, logos, trademarks, trade names,
graphics, presentation materials, Website and or Website materials, and any and
all material that ABC reasonably considers to be beneficial to assist ABC in its
operation of the iCollector Business and the supply of ABC’s Products and
Services.

 
 
3.
INTEGRATION SUPPORT

 
 
If ABC requires further support from iCollector regarding the integration or
utilization of the Licensed Assets or any other technical or maintenance
services during the Term, then ABC shall pay the cost of such services at a
price mutually agreed upon by the Parties.
 
 
4.
CONSIDERATION

 
 
4.1.
Consideration.  In consideration for the grant of the Sublicense by iCollector
and the provision of the consents granted by the Company hereunder, ABC shall:

 
 
 
(a)
pay to iCollector royalty fees as described in section 4.2 below (“Royalty
Fees”);

 
 
 
(b)
assume and maintain and not terminate on less than three months’ written notice,
iCollector’s existing license to occupy a portion of the Company’s existing
premises located in Coquitlam, British Columbia, or at another location if the
Company moves on at least three months’ written notice and the new premises are
within reasonable proximity to the current location, and pay a proportionate
share of all expenses relating to the premises, based on the area of the
occupied space in relation to the total area of the premises;

 
 
 
(c)
hire all employees of iCollector as of the Effective Date on the same terms and
conditions as they are currently employed by iCollector, and obtain from each of
them for the benefit of iCollector a duly signed resignation and mutual release
in the form attached to this Agreement as Schedule A;

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-4-

--------------------------------------------------------------------------------

 

 
 
(d)
perform as a subcontractor of iCollector all of iCollector’s obligations
pursuant to the NAA Agreement including, without limitation, payment to NAA, on
behalf of and in the name of iCollector, of amounts equal to 20% of Net Auction
Revenue as defined in the NAA Agreement, provided that if ABC fulfills all of
iCollector’s obligations pursuant to the NAA Agreement, then subject to payment
of Royalty Fees hereunder ABC shall be entitled to retain remaining Net Auction
Revenue; and

 
 
(e)
assume all other liabilities of iCollector outlined in Schedule B to this
Agreement.

 
 
4.2
Calculation of Royalty Fees.  ABC shall pay iCollector Royalty Fees every
Quarter equal to the greater of:

 
 
 
(a)
50% of Net Profit; or

 
 
 
(b)
10% of Net Auction Revenue.

 
 
4.3
Licensing report.  A report in reasonably detailed form setting forth the
calculation of Royalty Fees due to iCollector and signed by a responsible
officer of ABC shall be delivered by ABC to iCollector on or before the 30th day
after the close of each Quarter during the Term, regardless of whether Royalty
Fees are due and owing.  The report shall include, at a minimum, the following
information with respect to the relevant Quarter: (I) comprehensive financial
statements detailing all revenues earned and expenses incurred by ABC during the
period; and (II) total Royalty Fees accrued.

 
 
4.4
Terms of payment.  Royalty Fees shall be paid by ABC to iCollector or before the
30th day after the close of the Quarter during which the Royalty Fees
accrue.  If ABC fails to pay any Royalty Fee when due, then ABC shall pay
iCollector interest at the rate of 1.5% per month (18% per annum) from the due
date until paid in full.  ABC agrees that any failure to pay outstanding Royalty
Fees sixty (60) days after the end of a Quarter will constitute a material
default entitling iCollector to terminate this Agreement.

 
 
4.5
Audit rights. Upon ten (10) Business Days’ written notice to ABC, iCollector
shall be entitled, at its sole cost and expense, to have an independent third
party auditor attend at the offices of ABC to conduct, during normal business
hours, an audit of the relevant records of ABC to verify the financial records
of and reporting by ABC.  If any such review indicates a difference from the
financial information reported by ABC, then ABC will be invoiced or credited for
such differences as applicable.  iCollector shall be limited to only one (1)
such audit per calendar year.

 
 
4.6
Sale of iCollector Business.  The Parties will continue to look for a suitable
buyer or licensee for the iCollector Business.  If the Company completes a sale
or license of the iCollector Business on terms acceptable to the Company, in the
Company’s sole and absolute discretion, then ABC will receive a minimum of 25%
of the consideration payable to the Company upon completion of the sale or
license transaction.  The Company will receive no less than 50% of the
consideration.  After the deduction and payment of any amount payable to NAA,
any remaining proceeds shall be allocated by agreement between the
Parties.  Failing such agreement, Abdul Ladha will have the final and absolute
authority to determine the allocation, which shall be binding on all the
Parties.

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-5-

--------------------------------------------------------------------------------

 

 
5.
TITLE AND OWNERSHIP

 
 
5.1
Property of the Company. ABC and iCollector hereby acknowledge and agree that,
except only to the extent expressly provided herein, the Company owns and shall
retain all right, title and interest in and to all the Licensed Assets.

 
 
5.2
Enhancements by ABC.  The Company shall own all right, title and interest in to
any Enhancements developed or created by ABC or any of ABC’s contractors,
employees or consultants, and if and to the extent required ABC hereby
unconditionally and irrevocably transfers all right, title and interest in and
to such Enhancements to the Company and agrees to promptly execute and deliver
to the Company any and all further documents and assurances as may be required
to give effect to this provision.

 
 
5.3
Enhancements by iCollector or the Company.  The Company shall own all right,
title and interest in to any Enhancements developed or created by iCollector or
the Company or any of the contractors, employees or consultants of iCollector or
the Company, and if and to the extent required iCollector hereby unconditionally
and irrevocably transfers all right, title and interest in and to such
Enhancements to the Company and agrees to promptly execute and deliver to the
Company any and all further documents and assurances as may be required to give
effect to this provision.  The Company will grant to iCollector a license, and
iCollector will grant to ABC a sublicense, for such Enhancements on the same
terms as set forth in section 2.1.

 
 
6.           REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
6.1
Representations, warranties and covenants of iCollector.  iCollector represents,
warrants and covenants to ABC as set out in this section and acknowledges that
ABC is relying upon such representations, warranties and covenants to enter into
this Agreement:

 
 
 
(a)
Intellectual Property Rights. The Company is the owner of all and any
Intellectual Property rights in the Licensed Assets and has the right to
license, and has licensed, the Licensed Assets to iCollector, and iCollector has
the right to grant the Sublicense in Article 2.  To the best of its knowledge,
the Licensed Assets do not infringe on any Intellectual Property rights of any
third party.

 
 
 
(b)
Infringements by the Company or iCollector. As of the Effective Date, there is
no:

 
 
 
(i)
claim of adverse ownership or invalidity or other opposition to or conflict with
iCollector’s use of the Intellectual Property included in the Licensed Assets or
the manner it is used in respect of the iCollector Business nor are there any
such claims with respect to any other intellectual Property forming part of the
Licensed Assets;

 
 
 
(ii)
pending or threatened suit, proceeding, claim, demand, action or investigation
of any nature or kind against the Company or iCollector relating to the Licensed
Assets or the manner they are used in the iCollector Business; or

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-6-

--------------------------------------------------------------------------------

 

 
 
(iii)
claim of which the Company or iCollector has received notice (formal or
informal) or is otherwise aware that the Licensed Assets or any use of them,
breaches, violates, infringes or interferes with any rights of any third party
or requires payment for the use of any Intellectual Property rights of a third
party.

 
 
 
(c)
Authorization. All corporate action necessary for this authorization, execution
and delivery of this Agreement and the performance of all obligations of
iCollector and the Company hereunder, has been duly authorized by their
respective boards of directors and by the sole shareholder of iCollector, and no
other corporate proceedings on the part of either Party, is necessary or
advisable to authorize this Agreement and the transactions contemplated
hereby.  This Agreement constitutes a valid and legally binding obligation of
iCollector and the Company enforceable in accordance with its terms, subject to
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and by general principles of equity.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other governmental authority or
instrumentality is required by or with respect to any Party in connection with
the execution and delivery of this Agreement, or the consummation of the
transactions contemplated hereby, except for such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities laws and the securities laws of any foreign country
and such other consents, authorizations, filings, approvals and registrations
which, if not obtained or made, would not have a material adverse effect on
iCollector or the Company and would not prevent, or materially alter or delay
any of the transactions contemplated by this Agreement.

 
 
 
(d)
Warranty.  iCollector and the Company do not make, and ABC hereby expressly
waives, any conditions, representations or warranties that the Licensed Assets
sublicensed to ABC are free of any viruses or defects, or that any of them are
merchantable, durable, compatible or fit for any specific application.  All
Licensed Assets are sublicensed strictly “as is”.  Except as otherwise expressly
stated herein, there are no other express or implied conditions, representations
or warranties in relation to the Licensed Assets whatsoever, whether statutory
or arising at common law or by a course of usage or trade or otherwise.

 
 
6.4
Intellectual Property Rights enforcement and defense. iCollector shall use
reasonable efforts to prosecute and defend the Company’s Intellectual
Property.  ABC shall promptly inform iCollector and the Company of any alleged
infringement of the Company’s Intellectual Property which may come to its
attention.  iCollector shall use commercially reasonable efforts, at its own
expense, to terminate any infringement of Intellectual Property included in the
Licensed Assets that affects the rights granted to ABC hereunder.  In any event,
iCollector will not be required, in seeking to terminate any such infringement,
to spend any amount in excess of the total Royalty Fees received from ABC in the
three years immediately preceding commencement of such efforts.  ABC will
cooperate with iCollector and will furnish such evidence, document and testimony
as will be reasonably required in respect thereof at iCollector’s cost.
iCollector shall immediately

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-7-

--------------------------------------------------------------------------------

 

 
 
notify ABC if any of the Company’s Intellectual Property included in the
Licensed Assets is challenged or declared null, invalid or void.

 
 
6.5.
Representations, warranties and covenants of ABC.  ABC represents and warrants
that ABC has the full right and authority to enter into this Agreement and to
fulfill its obligations hereunder.

 
 
6.6
Compliance: ABC agrees to comply with all applicable laws, regulations and
orders of authorities having jurisdiction in the market in which it operates the
iCollector Business or licenses, rents or sells any of ABC’s Products and
Services, or utilizes the Licensed Assets.

 
 
6.7
Indemnification by ABC.  ABC  agrees to hold harmless, defend and indemnify
iCollector and the Company from and against any and all claims by any third
party arising from the use of the Licensed Assets, provided that:

 
 
 
(a)
the Party or Parties seeking indemnity promptly notifies ABC in writing of the
claim;

 
 
 
(b)
the Party or Parties seeking indemnity cooperates with ABC in the defense of
such claim;

 
 
 
(c)
ABC is granted the control of the defense and all related settlement
negotiations provided any such settlement has no material adverse effects on
iCollector or the Company and that iCollector and the Company may participate in
any such defense or settlement negotiations; and

 
 
 
(d)
the Party or Parties seeking indemnity have no authority to settle any claim on
behalf of ABC, provided ABC shall not enter into any settlement without the
prior written approval of iCollector and the Company, which approval shall not
be unreasonably withheld or delayed.

 
 
7.
CONFIDENTIALITY

 
 
7.1
In addition to any non-disclosure agreement executed by any of the Parties, the
Parties agree as follows:

 
 
7.2
Recipient shall keep confidential the Confidential Information and shall protect
the Confidential Information by using the same degree of care, but no less than
a reasonable degree of care, as Recipient uses to protect its own Confidential
Information.

 
 
7.3
Without limiting the foregoing, Recipient shall not copy, reproduce, disclose,
circulate or publish the Confidential Information or permit such actions, except
as reasonably required for the purpose of this Agreement or as permitted herein.
Recipient will disclose the Confidential Information only to those of its
employees, consultants and subcontractors or to those employees of any
consultant or subcontractor of Recipient who have a need to know the
Confidential Information for the purpose of this Agreement or as permitted
herein. Recipient shall, prior to disclosing the Confidential Information to
such employees, subcontractors and consultants, issue appropriate instructions
to them to satisfy its obligations herein and obtain their agreement to receive
and use the Confidential Information on a confidential basis on the same
conditions as contained in this Agreement. Notwithstanding the disclosure of the
Confidential Information to such employees, consultants or subcontractors
hereunder, or the employees, consultants or

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-8-

--------------------------------------------------------------------------------

 

 
 
subcontractors acknowledgement and agreement to be bound by the terms of this
Agreement, Recipient shall remain responsible to Discloser for any disclosure or
use of the Confidential Information by such employees, consultants or
subcontractors contrary to the provision hereof.

 
 
7.4
Recipient shall not use the Confidential Information in any manner except as
reasonably required for the purpose of this Agreement or as permitted herein.
iCollector and the Company shall not use the Confidential Information of ABC to
reproduce, adapt, convert, develop or manufacture any product, process or
material. However, for greater certainty, ABC may use the Confidential
Information to reproduce, adapt, convert, develop or manufacture any product,
process or material implementing or utilizing the Licensed Assets.

 
 
7.5
The Parties agree that ABC may disclose to its customers information that is
necessary to operate, use, install or test ABC’s Products & Services utilizing
the Licensed Assets.

 
 
7.6
If Recipient is required by judicial or administrative process to disclose
Confidential Information, then Recipient shall promptly notify the Discloser and
allow the Discloser a reasonable time to oppose such process.

 
 
 
8.
TERM AND TERMINATION

 
 
8.1
Term:  The term of the Sublicense (the “Term”) shall commence on the Effective
Date and will remain in force until terminated in accordance with section 8.2 or
section 8.3.  Upon such termination, the Sublicense and all other rights and
consents granted hereunder shall be deemed immediately revoked and terminated
without further action or notice by any Party.

 
 
8.2
Termination for Default:  In addition to any rights or remedies hereunder, any
Party may terminate this Agreement for any materia1 default by another Party
(the “Defaulting Party”) under this Agreement not cured within twenty-one (21)
Business Days after receipt of written notice of such default is given to the
Defaulting Party.

 
 
8.3
Business Termination:  In addition to any other rights or remedies hereunder,
any Party may terminate this Agreement by giving a written notice to a Party who
(I) makes any general assignment for the benefit of creditors or otherwise
enters into any composition or arrangement with its creditors; (II) becomes
bankrupt or insolvent or takes or attempts to take advantage of any law of
statute for the relief of bankruptcy or insolvent debtors; or (III) ceases to
carry on business.

 
 
8.4
Obligations Upon Termination: Upon the termination of this Agreement in
accordance with section 8.2 or section 8.3:

 
 
 
(a)
each Party in possession of any Confidential Information of another Party shall
immediately return that Confidential Information to that other Party;

 
 
 
(b)
each Party shall refrain from further use of any Confidential Information of
another Party; provided however that ABC shall have the right to continue to use
the Licensed Assets in accordance with the terms and conditions of this
Agreement pending the outcome of any arbitration proceeding related to such
termination, provided that ABC shall continue to comply with all its obligations
under this Agreement, including the payment of Royalty Fees, during the

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-9-

--------------------------------------------------------------------------------

 

 
 
arbitration process.  As well, notwithstanding any termination of this Agreement
ABC will remain entitled to utilize the Licensed Assets only to the extent
necessary to provide support, maintenance or training services to customers that
purchased ABC’s Products & Services prior to the termination of this Agreement.

 
 
 
9.
GENERAL

 
 
9.1
Force Majeure: If the performance by a Party under this Agreement is prevented
by any circumstance beyond the reasonable control of the Party affected, as a
result of fire, flood, earthquake, explosion, war, strike or labour dispute
(even if the Party is in a position to settle such strike or labour dispute),
embargo, government requirement, civil or military authority, act of God,
nature, sabotage or terrorism, or act or omission of carrier, then the Party
affected shall be excused from such performance on a day-for-day basis to the
extent of such interference (and the other Party shall likewise be excused from
performance on a day-for-day basis to the extent such Party’s obligations depend
upon the performance so interfered with) provided the Party so affected shall
use reasonable efforts to remove, resolve or work around such circumstances.

 
 
9.2
Notices. Unless otherwise specifically provided in this Agreement, all notices,
demands, requests, consents, approvals or other communications (collectively and
severally called “Notices”) required or permitted to be given hereunder, or
which are given with respect to this Agreement, shall be in writing, and shall
be given by: (1) personal delivery (which form of Notice shall be deemed to have
been given upon delivery), (2) by courier service (which forms of Notice shall
be deemed to have been given upon confirmed delivery by the delivery agency),
(3) by electronic or facsimile or telephonic transmission, provided the
receiving party has a compatible device or confirms receipt thereof (which forms
of Notice shall be deemed delivered upon confirmed transmission or confirmation
of receipt), or (4) by mailing by registered or certified mail, return receipt
requested, postage prepaid (which forms of Notice shall be deemed to have been
given upon the 5th business day following the date mailed).  Notices shall be
addressed to the address hereinabove set forth in the introductory paragraph of
this Agreement, or to such other address as the receiving Party shall have
specified most recently by like Notice, with a copy to the other Parties hereto;

 
 
 
(a)
in the case of a notice to ABC at:

 
 
ABC Live Auction World Ltd..

 
1963 Lougheed Highway

 
Coquitlam , BC

 
V3K 3T8

 
Canada

 
Attention: Thorsten Bonn

 
Facsimile: ++1 604-525-4759

 
 
(b)
in the case of a notice to iCollector at:

 
 
iCollector Technologies Ltd.

 
1963 Lougheed Highway

 
Coquitlam, British Columbia, Canada V3K3T8

 
Facsimile (604) 521-4911


J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-10-

--------------------------------------------------------------------------------

 

 
(c)
in the case of a notice to the Company at:

 
Ableauctions.com Inc.

 
1963 Lougheed Highway

 
Coquitlam, British Columbia, Canada V3K3T8

 
Facsimile (604) 521-4911

 
or at such other address, facsimile number or individual as may be designated by
Notice by a Party to the other Parties.
 
 
9.3
Preparation of Agreement; Costs and Expenses. This Agreement was prepared by the
the Company solely on behalf of the Company.  Each other Party acknowledges
that:  (i) it had the advice of, or sufficient opportunity to obtain the advice
of, legal counsel separate and independent of legal counsel for any other Party
hereto; (ii) the terms of the transaction contemplated by this Agreement are
fair and reasonable to such Party, and (iii) such Party has voluntarily entered
into the transaction contemplated by this Agreement without duress or
coercion.  Each Party further acknowledges such Party was not represented by the
legal counsel of any other Party hereto in connection with the transaction
contemplated by this Agreement, nor was it under any belief or understanding
that such legal counsel was representing its interests.

 
 
9.4
Independent Contractor. This Agreement is of a contractual nature only, and does
not constitute any Party the agent or legal representative of any other Party
for any purpose whatsoever.  A Party shall not hold itself out as an agent or
representative of any other Party under any circumstances.  This Agreement
creates no relationship of joint venture, partnership, association, employment
or agency between any of the Parties, and each of Parties are independent
contractors of each other.  None of the Parties is granted under this Agreement
any right or authority to, and shall not attempt to, assume or create any
obligation, liability or responsibility for or on behalf of any other Party.

 
 
9.5
Assignment.  A Party may assign any rights or benefits under this Agreement to
any person without the prior written consent of the other Parties, but shall
provide written notice of such assignment to the other Parties, and
notwithstanding such assignment shall remain liable for the full, proper and
timely performance of all obligations hereunder.

 
 
9.6
Amended; Waiver. Except as expressly provided otherwise herein, neither this
Agreement nor any of the terms, provisions, obligations or rights contained
herein, may be amended, modified, supplemented, augmented, rescinded, discharged
or terminated (other than by performance), except by a written instrument or
instruments signed by all of the Parties to this Agreement.  No waiver of any
breach of any term, provision or agreement contained herein, or of the
performance of any act or obligation under this Agreement, or of any extension
of time for performance of any such act or obligation, or of any right granted
under this Agreement, shall be effective and binding unless such waiver shall be
in a written instrument or instruments signed by each Party claimed to have
given or consented to such waiver and each Party affected by such waiver.

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-11-

--------------------------------------------------------------------------------

 

 
9.7
Entire Agreement/No Collateral Representation. Each Party expressly acknowledges
and agrees that this Agreement (1) is the final, complete and exclusive
statement of the agreement of the Parties with respect to the subject matter
hereof; (2) supersedes any prior or contemporaneous agreements, proposals,
commitments, guarantees, assurances, communications, discussions, promises,
representations, understandings, conduct, acts, courses of dealing, warranties,
interpretations or terms of any kind, whether oral or written (collectively and
severally, the “Prior Agreements”), and that any such Prior Agreements are of no
force or effect except as expressly set forth herein; and (3) may not be varied,
supplemented or contradicted by evidence of Prior Agreements, or by evidence of
subsequent oral agreements.  No prior drafts of this Agreement, and no words or
phrases from any prior drafts, shall be admissible into evidence in any action
or suit involving this Agreement.

 
 
9.8
Headings. The headings used in this Agreement are for convenience and reference
purposes only, and shall not be used in construing or interpreting the scope or
intent of this Agreement or any provision hereof.  References to this Agreement
shall include all amendments or renewals thereof.

 
 
9.10
Currency. Except as otherwise expressly provided in this Agreement, all dollar
amounts referred to in this Agreement are stated in the lawful currency of the
United States of America.

 
 
9.11
Number and gender. Words in the singular include the plural and vice versa and
words in one gender include all genders.

 
 
9.12
Successors and Assigns. All of the representations, warranties, covenants,
conditions and provisions of this Agreement shall be binding upon and shall
inure to the benefit of each Party and such Party's respective successors and
permitted assigns.

 
 
9.13
Severability.  If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal or unenforceable under present or future laws, then, and in
that event:  (1) the performance of the offending term or provision (but only to
the extent its application is invalid, illegal or unenforceable) shall be
severed from the balance of this Agreement and excused as if it had never been
incorporated into this Agreement, and, in lieu of such excused provision, there
shall be added a provision as similar in terms and amount to such excused
provision as may be possible and be legal, valid and enforceable; and (2) the
remaining part of this Agreement (including the application of the offending
term or provision to persons or circumstances other than those as to which it is
held invalid, illegal or unenforceable) shall not be affected thereby, and shall
continue in full force and effect to the fullest extent provided by law.

 
 
9.14
Applicable Law. This Agreement and the rights and remedies of each Party arising
out of or relating to this Agreement (including, without limitation, equitable
remedies) shall (with the exception of the United States Securities Act and the
Blue Sky Laws) be solely governed by, interpreted under, and construed and
enforced in accordance with the laws of British Columbia, as if this Agreement
were made, and as if its obligations are to be performed, wholly within British
Columbia.

 

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-12-

--------------------------------------------------------------------------------

 

 
9.15
Dispute Resolution. Any dispute, controversy or claim, arising out of or
relating to this Agreement, including the interpretation, execution or breach
thereof, arising in the course of or following its performance, shall be finally
settled by arbitration and to the exclusion of any court of law.  Such
arbitration shall be held under the rules of the International Court of
Arbitration in Vancouver, B.C., Canada.  Judgment on the award granted by the
arbitrator may be entered in any court having jurisdiction thereon.  The number
of arbitrators shall be one. The place of arbitration shall be Vancouver,
British Columbia. The language of the arbitration shall be English.

 
 
9.16
Survival.  The provisions of this Agreement shall survive and remain in effect
beyond any expiry of the Term.

 
 
9.17
Counterparts.   This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all the Parties.  Any signature page of this
Agreement may be detached from any counterpart of this Agreement and reattached
to any other counterpart of this Agreement identical in form hereto by having
attached to it one or more additional signature pages.

 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written:


ABLEAUCTIONS.COM INC.




Per:
________________________                                                                           Witness
by:                                                      




Name and
Title                                                                             Name




ICOLLECTOR TECHNOLOGIES LTD.




Per:
________________________                                                                           Witness
by:                                                      




Name and
Title                                                                             Name




ABC LIVE AUCTION WORLD LTD.




Per:
________________________                                                                           Witness
by:                                                      




Name and
Title                                                                             Name

J:\iCollectorNAA\2. iCollector Licence - May 15, 2009.doc
 
-13-

--------------------------------------------------------------------------------

 

SCHEDULE A
RESIGNATION AND MUTUAL RELEASE




SCHEDULE B
OTHER LIABILITIES OF ICOLLECTOR ASSUMED BY ABC
 
 
 
 
-14-

